IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

V. ) Case IDNo.: lSll()llSlO

)

)

SHAMAR T. STANFORD, )
)

Defendant. )

SUPPLEMENTAL ORDER

 

AND NOW TO WIT, this 28th day of August, 2017, upon consideration of`
Defendant Shamar T. Stanford (“Def`endant”)’s Second Amended Motion for
Postconviction Relief,l the sentence imposed upon Defendant, and the record in
this case, it appears to the Court that:

Factual and Procedural Background

l. On December 12, 2016, Defendant pleaded guilty and Was sentenced
for charges of Possession of` a Firearm by a Person Prohibited (“PFBPP”) and
misdemeanor Endangering the Welfare of a Child. As to PFBPP, he Was sentenced
to fifteen years at supervision Level V, suspended after five years for two years at

Level III. His period of incarceration is a mandatory sentence pursuant to ll Del.

 

l On January 18, 2017, Defendant filed a pro se Motion for Postconviction Relief (D.I. #47). On
April 10, 2017, Defendant filed his First Amended Motion for Postconviction Relief (D.I. #62).
He filed the pending Second Amended Motion for Postconviction Relief on May l7, 2017

(D.I. #65).

C. § l448(e)(1)(b).2 AS to Endangering the Welfare of a Child, he received one
year at Level V, suspended for one year at Level III.

2. On June 7, 2017, this Court issued an Order denying Defendant’s
Motion for Postconviction Relief and his Motion f`or Appointment of` Counsel.3 On
appeal, the State filed a Motion to Remand,4 stating that the Court considered the
claims Defendant raised in his First Amended Motion for Postconviction Relief,
filed on April 10, 2017, rather than his Second Amended Motion for
Postconviction Relief, filed on May l7, 2017. The Supreme Court granted the
Motion to Remand in order for this Court to consider Defendant’s contentions in
his Second Amended Motion for Postconviction Relief in the first instance5
Accordingly, this is the Court’s decision on Def`endant’s Second Amended Motion
for Postconviction Relief (“Second Amended Motion”), supplementing the Court’s
June 7, 2017 Order addressing Def`endant’s First Amended Motion f`or
Postconviction Relief.

3. As summarized in the State’s Motion to Remand, the amended claims

in the Second Amended Motion are as folloWs: (l) “inef`fective assistance of trial

 

2 11 Del. C. § 1448(@)(1)(b) (2015 & supp. 2016).

3 State v. Stanford, Crim. I.D. No. 1511011810, D.I. #67 (Del. Super. June 7, 2017) [hereinafter
Order].

4 Stanfora' v. State, No. 277, 2017 (Del. Supr. July 19, 2017) [hereinafter Motion to Remand].

5 Stanford v. State, No. 277, 2017 (Del. Supr. July 25, 2017).
' 2

counsel alleging counsel lacked the experience necessary to provide representation
in a ‘high profile case;’ (2) ‘vexation’ With prior trial counsel Who Was relieved of
his duty to represent Stanford prior to the entry of the plea; (3) a violation of
Stanford’s Fourth Amendment rights because the police contacted Stanford ‘at the
threshold of [his] residence’ Without indications that the officers had safety
concerns for the occupants, residents or officers; (4) his plea agreement Was
entered under duress; (5) Officer Linus committed ‘perjury;’ and (6) ineffective
assistance of trial counsel because counsel ‘Withheld’ photographs of the residence
from Stanford.”6 Claims Three and Six of Defendant’s Second Amended Motion
Were addressed in the Court’s June 7, 2017 Order.7 The Court incorporates its

ruling as to those claims by reference in this Order.

Discussion
4. Rule 61 is the exclusive remedy for persons “in custody under a
sentence of this court seeking to set aside the judgment of conviction. . . .”8 This

Court “must first consider the procedural requirements of Rule 61 before

 

6 Motion to Remand at 11 5. See also State v. Stanfora', Crim. I.D. No. 1511011810, D.I. #65
(Del. Super. May l7, 2017) [hereinafter Second Amended Motion].

7 Motion to Remand at 11 6 n.3.

8 DEL. SUPER. CT. CRIM. R. 6l(a). See, e.g., Warnick v. State, 158 A.3d 884, 2017 WL 1056130,
at *l & n.5 (Del. Mar. 30, 2017) (TABLE) (citing Miller v. State, 157 A.3d 190, 2017 WL
747758 (Del. Feb. 24, 2017) (TABLE)) (denying Rule 35(a) motion attacking sufficiency of
evidence in indictment to Which defendant pleaded guilty; defendant’s “challenge [of] his
indictment is outside the scope of Rule 35(a)” and Was limited to Rule 61).

3

addressing any substantive issues.”9 The procedural “bars” of Rule 61 are:
timeliness,10 repetitiveness,ll procedural default,12 and former adjudication13 If
any of these bars apply, the movant must show entitlement to relief under Rule
61(i)(5).14 The contentions in a Rule 61 motion must be considered on a “claim-
by-claim” basis.15
Procedural Bars

5. As stated above, Claims Three and Six of Defendant’s Second

Amended Motion Were previously addressed in the Court’S earlier Order denying

Defendant’s First Amended Motion. Therefore, for the reasons stated in the

 

9 Braa’ley v. State, 135 A.3d 748, 756-57 (Del. 2016) (citing Younger v. State, 580 A.2d 552, 554
(Del. 1990)). See Rule 61(i) (setting forth Rule 61 ’s procedural bars).

10 Rule 61(i)(1). See, e.g., Evick v. State, 158 A.3d 878, 2017 WL 1020456, at *1 (Del. Mar. 15,
2017) (TABLE) (affirming denial of Rule 61 motion as untimely When filed more than two years
after conviction became final).

ll Rule 61(i)(2). See, e.g., Walker v. State, 154 A.3d 1167, 2017 WL 443724, at *1-2 (Del. Jan.
17, 2017) (TABLE) (denying defendant’s third postconviction relief motion as repetitive; “Rule
61 provides a limited Window for judicial review, especially upon a repetitive motion.”).

12 Rule 61(i)(3). See, e.g., Robinson v. State, 149 A.3d 518, 2016 WL 5957289, at *2 (Del. Oct.
13, 2016) (TABLE) (citation omitted) (interpreting prior version of Rule 61; “Rule 61(i)(3)
provided that claims that could have been raised on direct appeal could not be asserted in
postconviction relief proceedings.”).

13 Rule 61(i)(4). See, e.g., Sykes v. State, 147 A.3d 201, 216 (Del. 2015) (discussing prior
version of Rule 61(i)(4); defendant’s Fifth and Sixth Amendment claim, arguing his right of
allocution Was violated, was formerly adjudicated on direct appeal).

14 Rule 61(i)(5). See, e.g., Evick, 2017 WL 1020456, at *1 (discussing 2017 version of Rule
61(i)(5); holding untimely Rule 61 motion procedurally barred and defendant did not show
entitlement to relief under Rule 61(i)(5)).

15 State v. Reyes, 155 A.3d 331, 342 n.15 (Del. 2017) (citations omitted) (“Rule 61 analysis
should proceed claim-by-claim, as indicated by the language of the rule.”).

4

Court’s earlier Order, Claims Three and Six of Defendant’s Second Amended
Motion are denied.16

6. Turning to the remaining claims in the Second Amended Motion,
Claim One states a different basis for ineffective assistance of counsel: the
inexperience of trial counsel. This claim is not procedurally barred and Will be
addressed in greater detail on its merits beloW.

7. Claim TWo, under the caption “vexation/prejudice,” states: “At the
Withdraw of counsel hearing Which took place September 28, 2016 Public
Defender Joseph Leager Was only consented [sic] to resign from case While doing
so [sic] Mr. Leager put in for a speedy trail [sic] Without consent because
defendant Wish[ed] to terminate counsel.”17 As vexatious as this sentence is, the
gist of the contention is that his former counsel-predating his trial counsel Who
represented him at the time of his guilty plea_Was allowed to Withdraw as counsel
Without first obtaining Defendant’s consent to Waive his right to Speedy trial. This

claim is barred under Rule 61(i)(3) as procedurally defaulted because it could have

 

16 Claim Three of the Second Amended Motion raises the contention stated in both Claims One
and Two of Defendant’s original Motion for Postconviction Relief, filed on January 18, 2017
(D.I. #47). The Court held that those claims Were procedurally barred under Rule 61(i)(3) & (4).
Claim Six of the Second Amended Complaint is the same as Claim Three of the original Motion.
The Court held that this claim of ineffective assistance of counsel Was not procedurally barred;
however, the Court held that Defendant failed to meet his burden of proof under Strickland v.
Washington.

17 Second Amended Motion at 3.

been raised in the “proceedings leading to the judgment of conviction. . . .”18 “The
only remedy for a violation of the right to speedy trial is dismissal of the
indictment.”19 When Defendant pleaded guilty to the charges in the indictment, he
waived the right to argue that his right to speedy trial was denied.20 AS Such,
Claim Two is barred as procedurally defaulted21

8. Claim Four asserts that he was forced to enter into the plea under
duress. This claim is barred under Rule 61(i)(4) (“former adjudication”).
Defendant filed a Rule 35(b) motion following his sentence asserting, among other
grounds, that he was given an “ultimatum” to either “go to trail [sic] with
representation that [he] was uncomfortable with, go to trail [sic] unprepared pro se,

or take a guilty plea that [he] feel[s] as though was unreasonable for the

 

18 Rule 61(i)(3).

19 Mida'lebrook v. State, 802 A.2d 268, 277 (Del. 2002) (citing Barker v. Wingo, 407 U.S. 514,
522 (1972)).

20 Cf. State v. Garvey, 2006 WL 1495786, at *2-3 (Del. Super. May 25, 2006) (finding
defendant’s postconviction claim as to his speedy trial right was procedurally barred under prior
version of Rule 61); State v. Washington, 2002 WL 826902, at *3 (Del. Super. Apr. 29, 2002)
(same). See also State v. Hicks, 2015 WL 2084621, at *3 (Del. Super. May 4, 2015) (holding
defendant’s claim of speedy trial right violation was barred as formerly adjudicated under prior
version of Rule 61).

21 While the Court does not address the merits of this claim, the Court notes that the record
reflects that both Defendant and the State were responsible for pretrial delays that lead to several
continuances of trial. In fact, Defendant requested another continuance shortly before he pleaded
guilty. See Order at 11 16 n.43 (reviewing pretrial record).

circumstances that was only favorable to the State. . . .”22 The Court rejected this
claim, noting that there was no “duress” where the agreement reached between
Defendant and the State was merely a function of the “give-and-take” process of
plea-bargaining23 Quoting Bordenkircher v. Hayes,24 the Court noted that the
“acceptance of the basic legitimacy of plea bargaining necessarily implies rejection
of any notion that a guilty plea is involuntary in a constitutional sense simply
because it is the end result of the bargaining process.”25 Defendant’s contention in
his Second Amended Motion rehashes this same basis for relief and, as such, it is
barred as formerly adjudicated in his Rule 35(b) motion.26

9. Finally, Claim Five, entitled “perjury/persuasion/ineffective
[assistance of] counsel,” asserts that a police officer at the suppression hearing

“made some contradicting statements” and misrepresented other facts about

 

22 State v. Stanfora’, Crim. I.D. No. 1511011810, D.I. #60 at 11 4 (Del. Super. Mar. 27, 2017)
1hereinafter March 27, 2016 Order]. Defendant first filed a letter stating grounds for
modification of his sentence on December 28, 2016 (D.I. #44). He then filed a Motion for
Reduction of Sentence on January 12, 2017 (D.I. #46), effectively supplementing his earlier
letter. The Court addressed both items collectively in its decision denying Defendant’s motion
for reduction of sentence under Rule 35(b) on March 27, 2017 (D.I. #60).

23 March 27, 2016 Order at 11 6 (citation omitted).
24 434 U.s. 357 (1978).

25 March 27, 2016 order at 11 5 (quoting Bordenkzrcher, 434 U.s. at 363 (quoting Bmdy v.
Unized Szazes, 397 U.s. 742, 752 (1970))).

26 The Court also notes that a plea colloquy occurred on the record in open court according to
Rule 11(e). See DEL. SUPER. CT. CRIM. R. 11(e) (plea procedure). The record reflects that
Defendant entered his plea “knowingly, intelligently, and voluntarily.”

7

Defendant.27 The Court finds that Defendant’s claim that there were false
statements in the affidavit of probable cause and false testimony at the suppression
hearing is barred under Rule 61(i)(3) as procedurally defaulted. Defendant waived
his right to challenge the accuracy of the police’s account of the charges when he
entered his guilty plea and forwent trial. Claim Five also states that his trial
counsel did not “challenge or object” to these alleged misrepresentations The
Court will address this portion of Claim Five below on its merits.

10. In summation, Claims Two, Three, Four, and Five (except as to his
ineffective assistance of counsel claim in Claim Five) are procedurally barred
under Rule 61(i). Defendant must satisfy Rule 61(i)(5) to obtain relief from the
procedural bars as applied to these claims. Rule 61(i)(5) States: “The [procedural
bars] shall not apply either to a claim that the court lacked jurisdiction or to a claim
that satisfies the pleading requirements of subparagraphs (2)(i) or (2)(ii) of
subdivision (d) of this rule.”28 Rule 6l(d)(2) requires Defendant to either: “(i)
plead[] with particularity that new evidence exists that creates a Strong inference
that the movant is actually innocent in fact of the acts underlying the charges of

which he was convicted; or (ii) plead[] with particularity” the applicability of a

 

27 Second Amended Motion at 4.

28 Rule 61(i)(5).

new retroactive rule of constitutional law.29 Rule 61(d)(2)(ii) is inapplicable to the
Second Amended Motion. Further, Defendant has not Shown any new evidence
creating a strong inference of actual innocence in fact of the charges for which he
pleaded guilty under Rule 6l(d)(2)(i). Therefore, Claims Two, Three, Four, and
Five (except as stated above for Claim Five) are procedurally barred and this Court
will not consider the merits of these claims.
Summary Dismissal

ll. Rule 61(d)(5) states that, if “it plainly appears from the motion for
postconviction relief and the record of prior proceedings in the case that the
movant is not entitled to relief, the judge may enter an order for its summary
dismissal and cause the movant to be notified.”30 The Court will apply each of
Defendant’s remaining claims to this provision to determine whether any or all of
the claims should be summarily dismissed

12. Defendant’s three remaining claims assert ineffective assistance of
counsel. Specifically, he attacks the professional experience of his trial counsel,
his trial counsel’s failure to challenge or object to alleged misrepresentations at the
suppression hearing and in the affidavit of probable cause, and his trial counsel’s

failure to produce certain photographs that could have been used at the suppression

 

29 Rule 61(d)(2) (emphasis added).

30 Rule 61(d)(5).

hearing. The Court has previously addressed this latter contention in its earlier
Order. The Court incorporates by reference that finding here without further
explication31

13. Defendant’s remaining ineffective assistance of counsel claims are
analyzed under the rubric of Stricklana’ v. Washington.32 As described in this
Court’s earlier Order, Stricklana' established a two-part test for such claims: the
defendant must show that, (1) “counsel's performance was objectively
unreasonable,” and (2) “the defendant was prejudiced as a result.”33

14. Defendant argues that trial counsel was inexperienced and this
prejudiced his case. Defendant points to no Specific reason why this would have
prejudiced his entry of a guilty plea; rather, he offers a virtual rebuttable
presumption that inexperience equates to ineffective counsel unless counsel can
show otherwise. This presumption is inaccurate and contrary to Stricklana' and its
progeny. In United States v. Cronic,34 the United States Supreme Court noted:

“The character of a particular lawyer’s experience may shed light in an evaluation

of his actual performance, but it does not justify a presumption of ineffectiveness

 

31 See supra, note 16 (discussing Court’s earlier decision as to Claim Three in original Motion).

32 466 U.S. 668 (1984).

33 Sykes v. State, 147 A.3d 201, 211 (Del. 2015) (citing Stricklana', 466 U.S. at 694). The
contours of Strickland are more fully discussed in this Court’S earlier Order and, as such, are not
restated here. See Order at 11 11.

34 466 U.s. 648 (1984).

10l

in the absence of such an evaluation.”35 Because Defendant fails to link any
alleged inexperience of trial counsel with his actual performance, Claim One is
summarily dismissed

15 . Finally, Defendant argues that his trial counsel failed to “challenge or
object” to diffuse claims of perjury on the part of the police. Setting aside the first
prong of Strickland, the Court summarily dismisses this claim on the basis that
Defendant has failed to meet his burden of proving “that there is a reasonable
probability that, but for counsel'S unprofessional errors, the result of the proceeding
would have been different.”36 “The ‘failure to state with particularity the nature of
the prejudice experienced is fatal to a claim of ineffective assistance of counsel.”’37
Defendant has failed to show any prejudice for this alleged error on the part of trial
counsel; therefore, this claim is also summarily dismissed

16. For the reasons stated above, Claims One, Five, and Six are
summarily dismissed under Rule 61(d)(5).

Conclusion

For the foregoing reasons, Defendant’s claims in his Second Amended

 

33 Id. at 665 (citation omitted). See also Flynn v. State, 136 P.3d 909, 916 (Kan. 2006)
(“Contrary to Flynn’S argument, the United States Supreme Court has held that inexperience, in
and of itself, does not establish a presumption that a defendant received ineffective assistance of
counsel.”).

36 Strickland, 466 U.S. at 694.

37 Hoskins v. State, 102 A.2d 724, 730 (Del. 2014) (quoting Dawson v. State, 673 A.2d 1186,
1196 (Del. 1996)).

11

Motion are either procedurally barred under Rule 61(i) or summarily dismissed
under Rule 6l(d)(5). Therefore, Defendant’s Second Amended Motion for
Postconviction Relief is DENIED.

IT IS SO ORDERED. _ _. y

/ 2
r`/ .";l
/:.-"_. ' »""f
/

Vivian L. Mediu?rl'la
Judge

  

oc: Prothonotary

cc: Defendant
Matthew C. Buckworth, Esquire
Department of Justice
Investigative Services Office

12